April 14 2015


                                           DA 14-0531
                                                                                        Case Number: DA 14-0531

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2015 MT 105N



RODNEY A. EDMUNDSON,

              Petitioner and Appellant,

         v.

MONTANA DEPARTMENT OF
CORRECTIONS, GREAT FALLS
REGIONAL PRISON,

              Respondent and Appellee.



APPEAL FROM:           District Court of the Eighth Judicial District,
                       In and For the County of Cascade, Cause No. ADV-14-124
                       Honorable Gregory G. Pinski, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Rodney Arnette Edmundson, Self-Represented, Deer Lodge, Montana

                For Appellee:

                       Robert Lishman, Special Assistant Attorney General, Montana
                       Department of Corrections, Helena, Montana



                                                   Submitted on Briefs: March 4, 2015
                                                              Decided: April 14, 2015


Filed:

                       __________________________________________
                                         Clerk
Justice Laurie McKinnon delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by unpublished opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Edmundson appeals from an order of the Eighth Judicial District Court, Cascade

County, affirming the decision by the Montana Human Rights Commission

(Commission). The Commission had reviewed and upheld a dismissal of Edmundson’s

2013 discrimination claim by the Montana Human Rights Bureau (HRB). The District

Court found no error in the Commission’s contested decision. We affirm.

¶3     The issue on appeal is whether substantial evidence supported the Commission’s

decision that no reasonable cause exists to believe the Montana Department of

Corrections committed race discrimination.

¶4     At the time of his complaint, Edmundson was an inmate with the Montana

Department of Corrections (DOC) at the Great Falls Regional Prison.           Edmundson

initiated an action with the HRB alleging racial discrimination on April 13, 2013, and the

HRB conducted an investigation. In his communications with the HRB, Edmundson

claims that he was denied medical and dental services and employment opportunities, as

well as subjected to unwarranted disciplinary sanctions, because he is African-American.

The HRB is the appropriate body to hear this matter under the Montana Human Rights




                                             2
Act (Title 49, MCA). This statute enforces Montana’s constitutional mandate ensuring

individual dignity. Mont. Const. art. II, § 4.

¶5     Of the four issues raised in Edmundson’s complaint, the HRB investigator found

that Edmundson had established a prima facie case in only one area, that of employment.

Once a prima facie case is established under Montana and federal law, an inference of

discrimination arises by operation of law irrespective of whether direct evidence of

discrimination exists. Martinez v. Yellowstone Cnty. Welfare Dep’t, 192 Mont. 42, 48,

626 P.2d 242, 246 (1981), citing Furnco Construction Corp. v. Waters, 438 U.S. 567, 98

S. Ct. 2943 (1978). The burden of proof then shifts to the defendant to provide probative

evidence establishing “some legitimate, nondiscriminatory reason for the employee’s

rejection.” Martinez, 192 Mont. at 49, 626 P.2d at 246, citing McDonnell Douglas Corp.

v. Green, 411 U.S. 792, 93 S. Ct. 1817 (1973). In this case, evidence was provided by

the DOC Kitchen Hiring Manager that kitchen positions are sought-after jobs in prison.

“Because it’s a privilege . . . to work in the kitchen . . . If an inmate isn’t transferred, and

stays in compliance, they don’t leave the job typically.” The kitchen manager, therefore,

hires cooks and bakers who have previous experience in the food service industry. The

manager stated that Edmundson did not have this experience listed on his work request

and the HRB found this to be a legitimate, non-discriminatory reason for DOC’s

employment decision. Admin. R. M. § 24.9.610(3); Taliaferro v. State, 235 Mont. 23,

28, 764 P.2d 869, 864 (Mont. 1988). Dishwashing jobs are filled in the order the

manager receives the requests. Edmundson’s request had not yet been considered as

there was no available position. Based on this and other evidence in the record, the HRB


                                                 3
Investigator determined there was “no reasonable cause to believe unlawful

discrimination occurred as alleged in Charging Party’s complaint.” The complaint was

dismissed on October 17, 2013, and Edmundson was given notice of his right to file civil

action and/or seek a review by the Commission.

¶6     Edmundson appealed the HRB’s decision to the Commission, which employs an

abuse of discretion standard of review. Section 49-2-511(2), MCA. The Commission

reviewed the matter and concluded that the HRB did not abuse its discretion under

§ 49-2-511(2), MCA. Edmundson sought judicial review in District Court where the

Commission’s final decision was affirmed. Edmundson now appeals.

¶7     On appeal of a district court’s ruling on a contested administrative decision, “we

review findings of fact for clear error and conclusions of law for correctness.” Baxter

Homeowners Assn. v. Angel, 2013 MT 83, ¶ 11, 369 Mont. 398, 298 P.3d 1145. “This

Court gives deference to interpretations of the Montana Human Rights Commission

concerning the laws [that] it enforces.” Martinell v. Mont. Power Co., 268 Mont. 292,

302, 886 P.2d 421, 428 (1994). As is the District Court, the Montana Supreme Court is

bound by § 2-4-704(2), MCA which states, in relevant part, that the court may not

substitute its judgment for that of the agency as to the weight of the evidence on

questions of fact. A reviewing court may reverse or modify the decision if substantial

rights of the appellant have been prejudiced because the administrative findings,

inferences, conclusions, or decisions are: (i) in violation of constitutional or statutory

provisions . . . ; (iv) affected by other error of law; (v) clearly erroneous in view of the

reliable, probative, and substantial evidence on the whole record; or (vi) arbitrary or


                                             4
capricious or characterized by abuse of discretion or clearly unwarranted exercise of

discretion.

¶8      We examine the record established by the HRB as well as the Commission’s own

proceedings to determine whether substantial evidence supports the Commission’s

decision that no reasonable cause exists to believe DOC committed race discrimination.

The elements of a prima facie case of discrimination will vary according to the type of

charge and the alleged violation, but generally, Edmundson must prove: (i) That he is a

member of a protected class; (ii) That he sought and was qualified for an employment or

service; and (iii) That he was denied the opportunity, or otherwise subjected to adverse

action because of membership in a protected class. Admin. R. M. 24.9.610(2)(a)(i)-(iii).

¶9      With regard to Edmundson’s medical services claim, the District Court found that

Edmundson failed to satisfy the prima facie elements of race discrimination. Edmundson

is African-American and, therefore, a member of a protected class. The District Court,

however, found no evidence Edmundson was denied medical services based on his race.

The record, instead, contains evidence that the Great Falls Regional Prison medical

provider who examined Edmundson did not believe Robaxin, a muscle relaxant, was

indicated for Edmundson’s condition. Similarly, Edmundson’s request for Lortab after a

dental procedure was not granted because Lortab contains acetaminophen, to which

Edmundson had previously stated he had adverse reactions. In both instances, there

existed a reason to deny Edmundson’s preferred treatment, neither of which was based on

race.




                                            5
¶10    With regard to the sanctions levied by the DOC when Edmundson entered another

inmate’s cell, the District Court observed that during the same month, five other inmates

received the same sanctions and four of those inmates were Caucasian. Edmundson,

therefore, failed to establish a prima facie case demonstrating race discrimination on this

claim. Albert v. City of Billings, 2012 MT 159, ¶ 27, 365 Mont. 454, 282 P.3d 704.

¶11    Finally, the District Court reviewed the prima facie case established by

Edmundson with the HRB with regard to his denial of employment. It confirmed that

Edmundson demonstrated that: (1) He is a member of a protective class; (2) He was

qualified for the position; (3) He was rejected; and, (4) The DOC hired an individual who

was not in Edmundson’s protective class. Martinez, 192 Mont. at 48, 626 P.2d at 246.

The District Court agreed with the Commission that (1) the DOC was able to articulate a

legitimate, non-discriminatory reason for its employment decision (citing the fact that the

manager said he did not have the requisite experience to be a cook and that his request to

be dishwasher had not yet risen to the top of the list) and (2) that Edmundson failed to

show that the reason given by the DOC was pre-textual. The District Court referenced

the roster of those working in the kitchen indicating that “a majority of employees in the

kitchen were in a protected class.”

¶12    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of

our Internal Operating Rules, which provides for unpublished opinions. The District

Court’s interpretation and application of the law were correct. The District Court’s

findings of fact are not clearly erroneous. Having reviewed the briefs and the record on

appeal, we conclude that the Appellant has not met his burden of persuasion.


                                            6
¶13   Affirmed.

                          /S/ LAURIE McKINNON

We Concur:

/S/ MIKE McGRATH
/S/ BETH BAKER
/S/ MICHAEL E WHEAT
/S/ PATRICIA COTTER




                      7